DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on December 2, 2019; June 29, 2020; and August 13, 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 7,782,220 B2) in view of Wang et al. (CN 105581411 A).

Nakamura et al. teaches a proximity sensor and proximity sensing method for detecting proximity of an object to be sensed comprising:

    PNG
    media_image1.png
    569
    968
    media_image1.png
    Greyscale

With regard to claims 1 and 12, a capacitance detection module (FIG. 1, proximity sensor) comprising: a sensing module (FIG. 1, pulse signal generator 1A) and a detecting circuit (FIG. 1, signal processor 3A); a first sensing unit (FIG. 14 in view of FIG. 1, sense electrode 2) is disposed on a first surface of the sensing module (FIG. 1, pulse signal generator 1A), and a second sensing unit (FIG. 14 in view of FIG. 1, reference electrode 76) is disposed on a second surface of the sensing module (FIG. 1, pulse signal generator 1A); the first sensing unit (FIG. 14 in view of FIG. 1, sense electrode 2) and the second sensing unit (FIG. 14 in view of FIG. 1, reference electrode 76) are respectively connected to the detecting circuit (FIG. 1, signal processor 3A); the detecting circuit (FIG. 1, signal processor 3A) is configured to determine, according to a capacitance value of the first sensing unit (FIG. 14 in view of FIG. 1, sense electrode 2) (capacitance between the sense electrode 2 and ground) and a capacitance value of the second sensing unit (FIG. 14 in view of FIG. 1, reference electrode 76) (capacitance of the 
Nakamura et al. teaches all that is claimed as discussed above including the capacitance detection module (FIG. 1, proximity sensor), but it does not specifically teach the following feature:
To determine a wearing state of a device.
Wang et al. teaches a state monitoring module comprising:

    PNG
    media_image2.png
    358
    477
    media_image2.png
    Greyscale

With regard to claims 1 and 12, a capacitance type sensing controller 12, an LED lamp 14, direct piezoelectric buzzer 15 and two to three capacitive proximity sensors 11a, 11b, 11c, wherein the capacitive proximity sensors arranged at the inner side of the main body of an intelligent safety helmet worn on the user's head.  The capacitive proximity of the intelligent safety helmet and the user's head form a coupling capacitance between the conductor layer of the sensor, by detecting the change of the coupling capacitance to determine the wearing state of the intelligent safety helmet (Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity sensor of Nakamura et al. to utilize a state monitoring module configured to determine a wearing state of a device as taught by Wang et al. since Wang et al. teaches that such an arrangement is beneficial to provide 
With regard to claims 2 and 13, Nakamura et al. teaches the first sensing unit (FIG. 2 in view of FIG. 1, Cx) is not directly opposite to the second sensing unit (FIG. 2 in view of FIG. 1, Cref); the capacitance value of the first sensing unit (FIG. 2 in view of FIG. 1, Cx) is a self-capacitance value between the first sensing unit (FIG. 2 in view of FIG. 1, Cx) and a ground, and the capacitance value of the second sensing unit (FIG. 2 in view of FIG. 1, Cref) is a self- capacitance value between the second sensing unit (FIG. 2 in view of FIG. 1, Cref) and the ground (FIG. 2).
With regard to claims 3-6, 14 and 15, Nakamura et al. teaches the sensing module (FIG. 1, pulse signal generator 1A) comprising the first sensing unit (FIG. 2 in view of FIG. 1, Cx), the second sensing unit (FIG. 2 in view of FIG. 1, Cref), a first ground unit (FIG. 2 in view of FIG. 1, ground connected to Cx) and a second ground unit (FIG. 2 in view of FIG. 1, ground connected to Cref).  Nakamura et al. also teaches several configurations of detecting circuit (FIG. 1, signal processor 3A) to determine self-capacitance (FIGS. 1, 2, 6 and 8-12) and/or mutual capacitance. (FIG. 15).  It is noted that the feature as recited in claims 3-7 and 13 upon which applicant relies (i.e., “the first ground unit is disposed on the first surface of the sensing module, the second ground unit is disposed on the second surface of the sensing module, the first sensing unit is directly opposite to the second ground unit, the second sensing unit is directly opposite to the first ground unit”, “the first sensing unit is directly opposite to the second sensing unit, and the area of the first sensing unit is the same as the area of the second sensing unit”, “the first sensing unit is directly opposite to the second sensing unit, and the area of the first sensing unit is the same as the area of the second sensing unit”) is just a mere rearrangement of parts and not Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter.1984).  Therefore, the court held that mere rearrangement of parts has no patentable significance since it would both not have modified the operation of the device and an obvious matter of design choice (In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975): please see MPEP 2144.04 VI. C. Rearrangement of Parts for more details).
With regard to claim 7, this claim is directed to an apparatus whose features are further recited functionally.  However, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function alone (See MPEP 2114).  It is held in the USPTO and EPO that an apparatus “configured to” do something has to be interpreted as meaning an apparatus set up to do something and not necessarily being an apparatus which actually does something.  Therefore, a claim which has to be considered as being “configured to” carry out method steps, is not actually carrying out those method steps, and therefore, the unperformed method steps do not form part of the claim limitation in actuality.  The detecting circuit (FIG. 1, signal processor 3A) in combination with the first sensing unit (FIG. 2 in view of FIG. 1, Cx), the second sensing unit (FIG. 2 in view of FIG. 1, Cref), the first ground unit (FIG. 2 in view of FIG. 1, ground connected to Cx) and the second ground unit (FIG. 2 in view of FIG. 1, ground connected to Cref) is fully capable of performing functions as recited in claim 7 (From column 4, line 22 to column 5, line 25).
.

Allowable Subject Matter
Claims 8-11 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Yeo et al. (US 2018/0300005 A1) teaches an apparatus for sensing touch pressure.
Baumbach (US 2008/0246723 A1) teaches touch-sensor devices.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858